 SEACREST CONVALESCENT HOSPITALSeacrest Convalescent Hospital and Hospital andService Employees Union, Local 399, ServiceEmployees International Union, AFL-CIO. Case31-CA-6217June 8, 1977DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn February 7, 1977, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, the Intervenor' filed excep-tions and a supporting brief, and the GeneralCounsel filed an answering brief to the Intervenor'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Seacrest Conva-lescent Hospital, San Pedro, California, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order.I Jacob & Kading was permitted to intervene at the hearing.2 The Intervenor has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Thismatter was heard before me in Los Angeles, California, onNovember 11, 1976, and January 6, 1977. The charge wasfiled June 21, 1976, by Hospital and Service EmployeesUnion, Local 399, Service Employees International Union,AFL-CIO (Union). The complaint issued July 30, 1976,and alleges violations by Seacrest Convalescent Hospital(Respondent) of Section 8(aX5) and (1) of the NationalLabor Relations Act (Act).At the start of the hearing, Stuart M. Levine, an attorney,moved to intervene in the name of an entity identified asJacob & Kading, which he represented to have purchasedthe facility in question the previous day. The motion wasgranted. On the second day of the hearing, Mr. Levinestated that he was appearing for a firm known as WesternConvalescent Centers, Inc., which he said was the purchas-er's true identity, and for an individual by the name ofHarry Planc, whom he identified as the prospective lesseeoperator of the facility. No evidence was proffered insupport of Mr. Levine's representations.The parties were given opportunity at the hearing tointroduce relevant evidence, examine and cross-examinewitnesses, and argue orally. Briefs were filed by theGeneral Counsel and Mr. Levine.I. ISSUESThe complaint alleges that Respondent violated Section8(aX5) and (1) of the Act by withdrawing recognition fromthe Union as the representative of certain of its employees,and by refusing to sign a bargaining agreement reachedwith the Union. The answer denies any wrongdoing.n. JURISDICTIONRespondent is a California corporation engaged atrelevant times in the operation of a nursing home in SanPedro. Its annual gross revenues exceed $100,000, morethan $10,000 of which comes from Medi-Cal, a healthprogram funded jointly by the State of California and theUnited States Government.Respondent is a health care institution within themeaning of Section 2(14) of the Act, engaged in andaffecting commerce within the meaning of Section 2(6) and(7). In addition it satisfies the Board's discretionaryjurisdictional standard for nursing homes as enunciated inEast Oakland Community Health Alliance, Inc., 218 NLRB1270 (1975).[II. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsOn January 15, 1976, the Union was certified by theNational Labor Relations Board as the bargaining repre-sentative of Respondent's employees in this unit:All employees employed at the facility located at 1416West 6th Street, San Pedro, California; excludingprofessional employees, office clerical employees, regis-tered nurses, guards, and supervisors as defined in theAct.'Several bargaining sessions ensued between Respondentand the Union. The chief spokesmen were John Prager, anI It is concluded that this is an appropriate unit with Sec. 9(b) of the Act.Certification issued in Case 3 I-RC-3329.230 NLRB No. 923 DECISIONS OF NATIONAL LABOR RELATIONS BOARDattorney, for Respondent; and Thomas Ramsay, businessrepresentative, and James O'Dell, research associate, forthe Union. On May 14, 1976, agreement in principle wasreached on all terms of a contract, contingent uponapproval by Alice Kahan, owner of Respondent, andratification by the Union's membership. It also wasunderstood, in Prager's words, that "substantial languagedrafting needed to be resolved." The agreement was to gointo effect the first pay period after ratification and have a3-year term.On May 16, Prager informed O'Dell that Kahan hadapproved the agreement and "that what remained for us todo was to work out the language of the proposals thathaven't had language worked out; that the Union ...would have to take the agreement to ratification vote ...and that the effective date of the contract ...could be...June 1st, assuming that the contract was ratified ...prior to that time."On May 17, during a meeting between the two, O'Dellagreed to Prager's suggestion that another agreementnegotiated between Prager's law firm and O'Dell serve as amodel concerning language. In the same meeting, O'Dellsaid he would be away for a couple weeks, and thatRamsay would oversee the ratification vote, which wasscheduled for May 18. Prager asked that Ramsay beinstructed to tell him when ratification had occurred, sothat Prager "could begin putting together the contract sothat all parties could execute it."The agreement was ratified on May 18,2 and Ramsaytold Prager of this on May 27. Prager responded that he"would begin preparation of the written agreement as soonas possible," which he estimated would be June 1. ByPrager's admission, there were "no unresolved issues" atthis time.On May 30 and 31, the three shifts of Respondent'semployees were summoned to meetings at Respondent'sfacility. The meetings were conducted by one Elias Pelman,who identified himself as the new administrator of thefacility. During one of the meetings,3Pelman said that heunderstood that a bargaining agreement had been negotiat-ed, but that he would not recognize the agreement, norwould he deal with the Union "in any way, shape, orform." Pelman continued that he could do better for theemployees than could the Union and asked that they givehim 3 months to do so.On June I, after Prager had begun to reduce thebargaining agreement to final written form, he received atelephone call from Pelman. As a result of this call, thecontents of which are largely unrevealed on the record,Prager stopped work on the agreement, never to resume.Also on June 1, one of the unit employees told Ramsay ofPelman's comments at the employee meeting describedabove.On June 2, O'Dell called Prager, asking if it were truethat the facility had been sold. Prager answered that he"did not know what was going on," but that he had"learned of a rumor the previous day ... to that effect."O'Dell then asked if Prager had finished drafting the2 Ramsay testified that ratification occurred Tuesday, May 16. SinceMay 16 was a Sunday, and since the record otherwise indicates that the votewas set for Tuesday. May 18, it is concluded that he misspoke, and meant tosay May 18.agreement, and Prager told of the call from Pelman, sayinghe had discontinued the project as a result.On June 3, O'Dell sent this letter:AdministratorSeacrest Convalescent Hospital1416 West 6th StreetSan Pedro, California 90732Dear Sir:After an election conducted by the National LaborRelations Board, in which a majority of the employeesemployed by Seacrest Convalescent Hospital voted tohave Hospital and Service Employees Union, Local 399become their bargaining representative, the Union wasCertified by the National Labor Relations Board as theexclusive bargaining representative for the non-profes-sional employees employed by Seacrest ConvalescentHospital, exclusive of the business office, clericalemployees.The Union has been informed that you have recentlypurchased Seacrest Convalescent Hospital from itsprior owner. Under Federal law, as a successoremployer, you are required to recognize the Union andbargain with them with respect to wages, hours, andworking conditions for the employees represented bythe Union. The Union hereby demands that yourecognize it as the exclusive bargaining representativefor the employees at Seacrest Convalescent Hospital asrequired by Federal law.The Union and Seacrest Convalescent Hospital negoti-ated a Collective Bargaining Agreement, effective June1, 1976. The Union expects you to meet the terms of thecontractual obligations which you have inherited, asthe purchaser of Seacrest Convalescent Hospital, andexpects you to meet any additional commitments orinducements which you may have offered that exceedthose previously negotiated.Please contact the undersigned as soon as possible, sothat we can execute the Collective Bargaining Agree-ment negotiated by the convalescent hospital.Very truly yours,And, on June 8, Ramsay sent this letter:Mrs. Alice Kahan338 North Mansfield AvenueLos Angeles, California 90036Dear Mrs. Kahan:As you probably have heard, the new owners of thebusiness located in Seacrest Hospital have told theiremployees they are refusing to recognize Local 399 as3 The record contains testimony of what happened at only one of themeetings.24 SEACREST CONVALESCENT HOSPITALthe bargaining agent for our people working at thehospital.As you can well imagine, the people are both dispiritedand confused. They have fought long and hard to bringthe Union to Seacrest. Now, it appears to them theyhave been deserted by you just as their efforts wereabout to come to fruition.I am writing you this letter to ask for a meeting withyou to discuss means which you may have at yourdisposal to assist this Union and our members atSeacrest in gaining recognition from the new owners. Iwould be happy to call upon you at your home or anyother place you would designate.We hope you will take advantage of this opportunity tomeet with us. I would hope to hear from you no laterthan Wednesday, June 16th. I look forward to meetingyou personally as the people at Seacrest speak highly ofyou and remember their days under the direction ofyou and your late husband with real fondness.Sincerely yours,Neither letter was answered.Sometime in June, O'Dell and Ramsay prepared awritten document embodying the agreement reached withPrager. It was received in evidence without objection, andthere is no evidence to refute its substantive or linguisticcompleteness and accuracy. It is credited as a trueembodiment of the agreement. There is no evidence,however, that Respondent ever was asked to sign it.Although the record alludes to a possible change inownership of the facility in question after the bargainingagreement was reached, it is devoid of probative evidencethat any such change indeed took place. Findings in thatregard consequently cannot be made.B. DiscussionThat a bargaining agreement was reached betweenRespondent and the Union, to become effective June 1,1976, is uncontroverted. It is plain, moreover, thatRespondent withdrew recognition from the Union onabout June 1, an incident of which was its repudiation ofthe agreement. Not only did Pelman announce to at leastsome of the employees in late May that, as the newadministrator, he would not honor the agreement or dealwith the Union "in any way, shape, or form"; butRespondent's attorney/bargaining spokesman, Prager,abandoned his commitment to reduce the agreement tofinal written form for signing after being called by Pelmanon June 1. And, after that, Respondent failed to respond tothe Union's letters about the situation.While there is no evidence that Respondent literallyrefused to sign a written agreement, as alleged, it did theequivalent by repudiating the agreement, thereby violating' All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the National Labor Relations Board.the findings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andSection 8(aX5) and (1). Respondent further violated thatsection, as alleged, by evincing a withdrawal of recognitionin the manner above described.CONCLUSIONS OF LAW1. By ceasing to recognize the Union as the exclusivecollective-bargaining representative of its employees in theappropriate unit on about June 1, 1976, and by concomi-tantly repudiating the bargaining agreement it had reachedwith the Union, as found herein, Respondent engaged inunfair labor practices in violation of Section 8(aX5) and (1)of the Act.2. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER4The Respondent, Seacrest Convalescent Hospital, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to recognize Hospital and Service Employ-ees Union, Local 399, Service Employees InternationalUnion, AFL-CIO, as the exclusive collective-bargainingrepresentative of its employees in the appropriate unit withrespect to their terms and conditions of employment. Theappropriate unit is:All employees employed at Respondent's facilitylocated at 1416 West 6th Street, San Pedro, California;excluding professional employees, office clerical em-ployees, registered nurses, guards, and supervisors asdefined in the Act.(b) Refusing to honor the collective-bargaining agree-ment reached between it and the Union in May 1976.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their of rights underthe Act.2. Take this affirmative action:(a) Implement, retroactively to June 1, 1976, thebargaining agreement reached between it and the Union inMay 1976, making whole all employees, including any whohave since left the payroll, for any wage or benefit lossessuffered by reason of its failure to give timely effect to theagreement, with interest at 6 percent per annum.5(b) Upon the Union's request, sign the written embodi-ment of the above agreement, which document is referredto in the body of this decision and is in evidence herein asGeneral Counsel's Exhibit 5.(c) Preserve and, upon request, make available to theBoard or is agents, for examination and copying, all payrollrecords, social security payments records, timecards,personnel records and reports, and all other recordsbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.5 Nothing herein shall be construed as requiring Respondent to revert towage and benefit levels below those now in force. E.g., Harold W Hinson,d/b/a Hen House Market No. 3, 175 NLRB 596 (1969).25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecessary for determination of the amounts owing underthe terms of this Order.(d) Post at its place of business in San Pedro, California,copies of the attached notice marked "Appendix."6Copiesof said notice, on forms provided by the Regional Directorof Region 31, after being signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken toensure that said notices are not altered, defaced, or coveredby other material.(e) Notify the Regional Director of Region 31, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.6 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties participated and had achance to give evidence, the Board has found that we hadcommitted certain unfair labor practices and has orderedus to post this notice and abide by it.The National Labor Relations Act gives all employeesthe following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activities.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOT refuse to recognize Hospital andService Employees Union, Local 399, Service Employ-ees International Union, AFL-CIO, as the exclusivecollective-bargaining representative of our employeesin the appropriate unit with respect to their terms andconditions of employment. The appropriate unit is:All employees employed at our facility located at1416 West 6th Street, San Pedro, California;excluding professional employees, office clericalemployees, registered nurses, guards, and supervi-sors as defined in the Act.WE WILL NOT refuse to honor the collective-bargain-ing agreement reached between us and the Union inMay 1976.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights under the Act.WE WILL implement, retroactively to June 1, 1976,the bargaining agreement reached between us and theUnion in May 1976, making whole all employees,including any who have since left the payroll, for anywage or benefit losses suffered by reason of our failureto give timely effect to the agreement, with interest of 6percent per annum on the wage losses.WE WILL, upon the Union's request, sign the writtenembodiment of the above agreement.Nothing in this notice is to be construed as requiring usto revert to wage and benefit levels below those presently inforce.SEACREST CONVALESCENTHOSPITAL26